DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant has amended claims 1, 9, and 19 and canceled claims 10 and 20. Claims 1-9 and 11-19 are pending.
	
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/8/2022, with respect to the 112(f) interpretations of record have been fully considered but they are not persuasive.  
Applicant has argued that the claim term “water distillation unit” should not be interpreted under 112(f). Specifically, Applicant has argued that “a claim that does not use the term ‘means’ or ‘step’ will trigger the rebuttable presumption that Section 112(f) does not apply,” and that “this presumption that Section 112(f) does not apply should be maintained because the claimed ‘water distillation unit’, itself, has structural meaning and it does not simply consist of a generic placeholder coupled with functional language without reciting sufficient structure.” Examiner respectfully disagrees.
As stated in the 112(f) interpretations set forth in the previous Office Action and maintained below: 
“Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function,” (emphasis added).
As further stated in the 112(f) interpretations set forth in the previous Office Action and maintained below:
“Claim limitation ‘water distillation unit’ has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder ‘unit’ coupled with functional language ‘water distillation’ without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier,” (emphasis removed).
	Therefore, the Examiner’s 112(f) interpretation of the term “water distillation unit” makes a clear rebuttal of the presumption that Section 112(f) does not apply to said term. Therefore, said presumption is not, and should not, be maintained. 
Furthermore, in contrast to Applicant’s allegations, Examiner’s 112(f) interpretation of the term “water distillation unit” makes clear that said term DOES simply consist of a generic placeholder.

Applicant further argues that the term “’water distillation unit’ has a reasonably well-known meaning in the art as an apparatus that first evaporates and then condenses the water.” Examiner finds this argument unpersuasive.
Examiner’s position is that a person having ordinary skill in the art would understand that the term “water distillation unit” COULD refer to “an apparatus that first evaporates and then condenses the water”. However, the fact remains that the term “water distillation unit” is a means-plus-function limitation comprised of a generic placeholder ‘unit’ coupled with functional language ‘water distillation’ without reciting sufficient structure to achieve the function. The definition of “water distillation unit” provided by Applicant in their arguments is merely another means-plus-function statement comprised of the generic placeholder “apparatus” coupled with functional language “that first evaporates and then condenses the water”, and not including sufficient structure to achieve the function. The fact that a person having ordinary skill in the art would recognize the term “water distillation unit” COULD refer to “an apparatus that first evaporates and then condenses the water” does nothing to erase the fact that the term “water distillation unit” does not include sufficient structure to achieve the function of “water distillation”. 
Even if the claims were amended to recite --a water distillation unit comprised of an apparatus that first evaporates and then condenses water--, the fact remains that the term “water distillation unit” is a means-plus-function limitation comprised of a generic placeholder ‘unit’ coupled with functional language ‘water distillation’ without reciting sufficient structure to achieve the function. The term --apparatus that first evaporates and then condenses water-- is merely another means-plus-function statement comprised of the generic placeholder “apparatus” coupled with functional language “that first evaporates and then condenses the water”. Thus, further defining the claimed “water distillation unit” as being --an apparatus that first evaporates and then condenses water-- would, at most, merely replace one means plus function limitation with another. 

Applicant’s arguments, see Remarks, filed 11/8/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  

Applicant’s arguments, see Remarks, filed 11/8/2022, with respect to the prior art rejections of record have been fully considered but they are not persuasive.  
	Applicant has argued that primary reference Gode fails to teach or suggest a distillation system comprising a water distillation unit positioned at a focal point of the concentrator, as is required by independent claims 1 and 11. Examiner respectfully disagrees.
As stated in the prior art rejections set forth in the previous Office Action, and in those maintained below, Gode teaches a “distillation unit comprised of a several heating chambers (evaporator tanks) 2, 3, and 4 for boiling water and a thermal receiver (heat receiver/solar boiler) 20, the water distillation unit, i.e. the thermal receiver 20 thereof, being positioned at the focal point (focus) of the concentrator 1 (Figures 1, 6c, and 7, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).”

Applicant has argued that the heat receiver 20 in Gode cannot be considered to be a water distillation unit and therefore, that Gode does not teach or suggest a water distillation unit positioned at a focal point of the concentrator, as is required by independent claims 1 and 11. Examiner respectfully disagrees.
The heat receiver 20 in Gode can be considered to be a component of a water distillation unit in Gode, i.e. a water distillation unit comprising “comprised of a several heating chambers (evaporator tanks) 2, 3, and 4 for boiling water and a thermal receiver (heat receiver/solar boiler) 20”.
There is nothing in the claims which excludes a thermal receiver like that of Gode from the claimed water distillation unit, nor is there any compelling technical reasoning as to why one of ordinary skill in the art could not or would not consider the thermal receiver 20 of Gode to form a water distillation unit in combination with heating chambers (evaporator tanks) 2, 3, and 4 thereof. On the contrary, a person having ordinary skill in the are art of distillation would recognize that a distillation unit usually (i.e. almost always) requires a heating means to function (i.e. in order to evaporate feed liquid). The thermal receiver 20 serves as part of a heating means for providing heat to the heating chambers (evaporator tanks) 2, 3, and 4 of Gode. Therefore, a person having ordinary skill in the art would find it perfectly reasonable to consider the thermal receiver 20 of Gode to be a component of a water distillation unit comprised of said thermal receiver 20 and said heating chambers (evaporator tanks) 2, 3, and 4.

Applicant’s arguments, see Remarks, filed 11/8/2022, with respect to the double patenting rejections of record have been fully considered but they are not persuasive.  
Applicant has expressed intent to overcome the double patenting rejections by filing a terminal disclaimer upon indication of allowable subject matter.
No allowable subject matter is present in the claims at this time. The double patenting rejections are maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “water distillation unit” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “water distillation unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “water distillation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See paragraphs [0006]-[00026] of Applicant’s specification
Accordingly, the claimed “water distillation unit” has been interpreted as a device comprising a heating chamber for boiling water, as well as equivalents thereof.

Claim Objections
Applicant is advised that should claims 3 and 13 be found allowable, claims 6 and 16 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	The following rejections are maintained from the previous Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8, 11-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gode (US 5,645,693).
With regard to claim 1: Gode teaches a distillation system (abstract), the distillation system comprising:
A parabolic dish concentrator (collector) 1 adapted to receive and concentrate solar radiation from the sun and capture heat therefrom (Figures 1 and 6c, Column 7 Lines 20-45, Column 8 Lines 25-55).
And a separate water distillation unit comprised of a several heating chambers (evaporator tanks) 2, 3, and 4 for boiling water and a thermal receiver (heat receiver/solar boiler) 20, the water distillation unit, i.e. the thermal receiver 20 thereof, being positioned at the focal point (focus) of the concentrator 1 (Figures 1, 6c, and 7, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
With regard to claim 2: The concentrator is formed of a plurality of segments 30 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claims 3 and 6: The plurality of segments 30 are interlocking segments which are engaged to form the concentrator 1 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claim 4: The concentrator 1 has a circular outer perimeter (Figures 1 and 6c, Column 7 Lines 20-45, Column 8 Lines 25-55).
With regard to claim 5: The focal point (focus) of the concentrator 1 is coincident with the center of the circular perimeter as evidenced by the fact that the thermal reliever 20, which is coincident with the center of the circular perimeter of the concentrator 1, is positioned at the focal point (focus) of the concentrator 1 (Figures 1 and 6c, Column 8 Lines 22-55, Column 12 Lines 27-40). Furthermore, a person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal points thereof are necessarily coincident with the center point of the circular perimeters thereof.
With regard to claim 7: The concentrator comprises a supportive dish segment, said supportive dish segment comprised of ribs 23 and rings 21, 24, and 25, and a reflective surface segment, said reflective surface segment comprised of segments 30 (Figures 2a-c, 3a-d, and 4a-h, Column 9 Line 55-Colum 10 Line 25).
With regard to claim 8: The reflective surface segment 30 is back coated by aluminized vapor deposition, i.e. the back (internal) side thereof is coated by “metal steamed aluminum” (Figures 2a-c, 3a-d, and 4a-h, Column 9 Lines 55-65, Colum 10 Line 12-20).
With regard to claim 11: Gode teaches a distillation system (abstract), the distillation system comprising:
A concentrator (collector) 1 adapted to receive and concentrate solar radiation from the sun and capture heat therefrom, the concentrator 1 defining a center hole (bore) 54c therein (Figures 1, 5, and 6c, Column 7 Lines 20-45, Column 8 Line 25-Column 9 Line 13). The concentrator 1 has a focal point coincident with, i.e. on the same axis as, the center hole 54c as evidenced by the fact that the thermal reliever 20, which is coincident with (i.e. on the same axis as) the center hole 54c, is positioned at the focal point (focus) of the concentrator 1 (Figures 1, 5, and 6c, Column 8 Line 22-Column 9 Line 13, Column 12 Lines 27-40). Furthermore, the concentrator 1 has a circular outer perimeter, wherein center hole 54c lies at the center of the circular outer perimeter (Figures 1, 2a-c, 5, and 6c, Column 7 Lines 20-45, Column 8 Line 22-Column 9 Line 13). A person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal points thereof are necessarily coincident with the center point of the circular perimeters thereof. Thus, a person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal point of the concentrator 1 is at coincident with (on the same axis as) the center hole 54c.
And a separate water distillation unit comprised of a several heating chambers (evaporator tanks) 2, 3, and 4 for boiling water and a thermal receiver (heat receiver/solar boiler) 20, the water distillation unit, i.e. the thermal receiver 20 thereof, being positioned at the focal point (focus) of the concentrator 1 (Figures 1, 6c, and 7, Column 2 Line 40-Column 3 Line 5, Column 8 Line 25-Column 9 Line 35).
With regard to claim 12: The concentrator is formed of a plurality of segments 30 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claims 13 and 16: The plurality of segments 30 are interlocking segments which are engaged to form the concentrator 1 (Figures 3a-3d, Column 3 Line 55-Column 4 Line 2, Column 9 Line 65-Column 10 Line 35).
With regard to claim 14: The concentrator 1 has a circular outer perimeter (Figures 1 and 6c, Column 7 Lines 20-45, Column 8 Lines 25-55).
With regard to claim 15: The focal point (focus) of the concentrator 1 is coincident with the center of the circular perimeter as evidenced by the fact that the thermal reliever 20, which is coincident with the center of the circular perimeter of the concentrator 1, is positioned at the focal point (focus) of the concentrator 1 (Figures 1 and 6c, Column 8 Lines 22-55, Column 12 Lines 27-40). Furthermore, a person with an understanding of parabolic dish concentrators having circular perimeters will recognize that the focal points thereof are necessarily coincident with the center point of the circular perimeters thereof.
With regard to claim 17: The concentrator comprises a supportive dish segment, said supportive dish segment comprised of ribs 23 and rings 21, 24, and 25, and a reflective surface segment, said reflective surface segment comprised of segments 30 (Figures 2a-c, 3a-d, and 4a-h, Column 9 Line 55-Colum 10 Line 25).
With regard to claim 18: The reflective surface segment 30 is back coated by aluminized vapor deposition, i.e. the back (internal) side thereof is coated by “metal steamed aluminum” (Figures 2a-c, 3a-d, and 4a-h, Column 9 Lines 55-65, Colum 10 Line 12-20).

The following rejections are maintained from the previous Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gode in view of Powers (US 697,262).
	With regard to claim 9: Gode teaches all of the limitations of claim 1 as descried in the 102 rejections above. 
	Gode teaches that the separate water distillation unit comprises a heating chamber (first evaporator) 2 comprising a first end (i.e. a top end) and a second end (i.e. a bottom end) and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid for distillation (Figures 1, 7, and 8, Column 2 Line 40-Column 3 Line 5, Column 10 Line 55-column 11 line 22).
	 A condensing portion 73 having an inner surface and an outer surface, the condensing portion disposed in fluid communication with the first end (top end) of the heating chamber 2, wherein the first end (top end) of the heating chamber 2 and the inner surface of the condensing portion are provided in fluid-transfer communication (fluid communication) (Figures 1, 7, and 8, Column 2 Line 40-Column 3 Line 5, Column 10 Line 55-column 11 line 22).
	And a preheat jacket (preheating tank) 11 having a first surface and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation therein, the first surface (outer surface of heat transfer coil 76) disposed adjacent the outer surface of a condensing portion (inner portion of heat transfer coil 76, the preheat jacket 11 partially defining (i.e. in the vicinity of feed pump 106) an access entry for introducing non-potable liquid for distillation into the interior of the heating chamber 2 (Figures 1, 7, and 10, Column 2 Line 40-Column 3 Line 5, Column 6 Line 49-Column 7 Line 20).
	Gode does not explicitly teach that: 1) the condensing portion is dome shape, 2) the condensing portion is “disposed over” the first end of the heating chamber, 3) the first surface of the pre-heat jacket is disposed adjacent the outer surface of a dome shaped condensing portion that is “disposed over” the first end of the heating chamber, and 4) the water distillation unit comprises a trough adjacent to the first “open end” of the heating chamber for receiving a potable liquid therein.
	However, distillation units which comprise all of the features of the water distillation unit described in claim 9, including those absent from Gode, are known in the art. For example, Powers teaches a water distillation unit (still) (Page 1 Lines 10- and 70-80), the water distillation unit comprising: A heating chamber (boiler) 1 having a first end (top end) and a second end (bottom end) and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid (water) for distillation (Figures 1 and 2, page 1 Lines 27-101); A dome-shaped condensing portion (condensing chamber) 9 having an inner surface (inner/lower surface of wall 8) and an outer surface (outer/upper surface of wall 8), the condensing portion 9 being disposed over the first end (upper end) of the heating chamber 1, wherein the first end (upper end) of the heating chamber 1 and the inner surface (inner/lower surface of wall 8) of the condensing portion 9 are provided in fluid-transfer communication (Figures 1 and 2, page 1 Lines 27-101); A preheat jacket (cold water compartment) 14 having a first surface (bottom surface, i.e. wall 8) and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation (water) therein, the first surface disposed adjacent the (i.e. being one with) outer surface of the condensing portion 9, the pre-heat jacket defining an access entry via elements 11, 12, and 13 for introducing non-potable liquid for distillation into the interior of the heating chamber 1 (Figures 1 and 2, page 1 Lines 27-101); And a trough (wall) 6 adjacent the first open end (top end) of the heating chamber 1 for receiving a potable liquid therein (Figures 1 and 2, page 1 Lines 27-101). 
The heating chamber 1 of Powers is heated by a flame or a stove (Page 1 Lines 70-75). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). A person having ordinary skill in the art would have a reasonable expectation that a solar thermal heating system like that of Gode, i.e. a solar thermal heating system that provides heating with a heat transfer fluid heated by solar power from a parabolic concentrator, could be used to heat a distillation system like that of Powers. Furthermore, it is well understood that solar energy is a renewable energy source that does not produce carbon emissions. Thus,
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Gode and Powers by using the parabolic dish concentrator 1 of Gode and the thermal receiver 20 and heating circuit (i.e. lines 5 and 6) of Gode’s water distillation unit to heat a water distillation unit like that of Powers, thereby obtaining a system having a separate water distillation system in the form of that taught by Powers* which is advantageously heated by solar energy.
*By a “water distillation system in the form of that taught by Powers”, Examiner means: A distillation unit comprising:24Attorney Docket: 5964-2101002 a heating chamber having a first end and a second end and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid for distillation; a dome-shaped condensing portion having an inner surface and an outer surface, the condensing portion disposed over the first end of the heating chamber, wherein the first end of the heating chamber and the inner surface of the condensing portion are provided in fluid-transfer communication; a pre-heat jacket having a first surface and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation therein, the first surface disposed adjacent the outer surface of the condensing portion, the pre-heat jacket defining an access entry for introducing non-potable liquid for distillation into the interior of the heating chamber; and a trough adjacent the first open end of the heating chamber for receiving a potable liquid therein.
With regard to claim 19: Gode teaches all of the limitations of claim 11 as descried in the 102 rejections above. 
	Gode teaches that the water distillation unit comprises a heating chamber (first evaporator) 2 comprising a first end (i.e. a top end) and a second end (i.e. a bottom end) and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid for distillation (Figures 1, 7, and 8, Column 2 Line 40-Column 3 Line 5, Column 10 Line 55-column 11 line 22).
	 A condensing portion 73 having an inner surface and an outer surface, the condensing portion disposed in fluid communication with the first end (top end) of the heating chamber 2, wherein the first end (top end) of the heating chamber 2 and the inner surface of the condensing portion are provided in fluid-transfer communication (fluid communication) (Figures 1, 7, and 8, Column 2 Line 40-Column 3 Line 5, Column 10 Line 55-column 11 line 22).
	And a preheat jacket (preheating tank) 11 having a first surface and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation therein, the first surface (outer surface of heat transfer coil 76) disposed adjacent the outer surface of a condensing portion (inner portion of heat transfer coil 76, the preheat jacket 11 partially defining (i.e. in the vicinity of feed pump 106) an access entry for introducing non-potable liquid for distillation into the interior of the heating chamber 2 (Figures 1, 7, and 10, Column 2 Line 40-Column 3 Line 5, Column 6 Line 49-Column 7 Line 20).
	Gode does not explicitly teach that: 1) the condensing portion is dome shape, 2) the condensing portion is “disposed over” the first end of the heating chamber, 3) the first surface of the pre-heat jacket is disposed adjacent the outer surface of a dome shaped condensing portion that is “disposed over” the first end of the heating chamber, and 4) the water distillation unit comprises a trough adjacent to the first “open end” of the heating chamber for receiving a potable liquid therein.
	However, distillation units which comprise all of the features of the water distillation unit described in claim 9, including those absent from Gode, are known in the art. For example, Powers teaches a water distillation unit (still) (Page 1 Lines 10- and 70-80), the water distillation unit comprising: A heating chamber (boiler) 1 having a first end (top end) and a second end (bottom end) and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid (water) for distillation (Figures 1 and 2, page 1 Lines 27-101); A dome-shaped condensing portion (condensing chamber) 9 having an inner surface (inner/lower surface of wall 8) and an outer surface (outer/upper surface of wall 8), the condensing portion 9 being disposed over the first end (upper end) of the heating chamber 1, wherein the first end (upper end) of the heating chamber 1 and the inner surface (inner/lower surface of wall 8) of the condensing portion 9 are provided in fluid-transfer communication (Figures 1 and 2, page 1 Lines 27-101); A preheat jacket (cold water compartment) 14 having a first surface (bottom surface, i.e. wall 8) and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation (water) therein, the first surface disposed adjacent the (i.e. being one with) outer surface of the condensing portion 9, the pre-heat jacket defining an access entry via elements 11, 12, and 13 for introducing non-potable liquid for distillation into the interior of the heating chamber 1 (Figures 1 and 2, page 1 Lines 27-101); And a trough (wall) 6 adjacent the first open end (top end) of the heating chamber 1 for receiving a potable liquid therein (Figures 1 and 2, page 1 Lines 27-101). 
The heating chamber 1 of Powers is heated by a flame or a stove (Page 1 Lines 70-75). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). A person having ordinary skill in the art would have a reasonable expectation that a solar thermal heating system like that of Gode, i.e. a solar thermal heating system that provides heating with a heat transfer fluid heated by solar power from a parabolic concentrator, could be used to heat a distillation system like that of Powers. Furthermore, it is well understood that solar energy is a renewable energy source that does not produce carbon emissions. Thus,
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Gode and Powers by using the parabolic dish concentrator 1 of Gode and the thermal receiver 20 and heating circuit (i.e. lines 5 and 6) of Gode’s water distillation unit to heat a water distillation unit like that of Powers, thereby obtaining a system having a water distillation system in the form of that taught by Powers* which is advantageously heated by solar energy.
*By a “water distillation system in the form of that taught by Powers”, Examiner means: A distillation unit comprising:24Attorney Docket: 5964-2101002 a heating chamber having a first end and a second end and a sidewall extending therebetween defining an interior adapted to contain a non-potable liquid for distillation; a dome-shaped condensing portion having an inner surface and an outer surface, the condensing portion disposed over the first end of the heating chamber, wherein the first end of the heating chamber and the inner surface of the condensing portion are provided in fluid-transfer communication; a pre-heat jacket having a first surface and a second surface and an interior defined therebetween adapted to receive non-potable liquid for distillation therein, the first surface disposed adjacent the outer surface of the condensing portion, the pre-heat jacket defining an access entry for introducing non-potable liquid for distillation into the interior of the heating chamber; and a trough adjacent the first open end of the heating chamber for receiving a potable liquid therein.

	The following rejections are maintained from the previous Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,953,341. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical array of water distillation systems.
The principle difference between the two claim sets is that the claims of the ‘341 patent emphasize different aspects of the claimed distillation system, e.g. by presenting limitations as part of independent claims, wherein said limitations are contained only in dependent claims in the present Application, and vice versa.
It would have been obvious to one or ordinary skill in the art to modify the claims of the ‘341 patent so as to emphasize different aspects of the claimed invention, thus arriving at the present claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772